Name: Council Decision (CFSP) 2017/2072 of 13 November 2017 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2017/1426
 Type: Decision
 Subject Matter: international affairs;  civil law;  politics and public safety
 Date Published: 2017-11-14

 14.11.2017 EN Official Journal of the European Union L 295/57 COUNCIL DECISION (CFSP) 2017/2072 of 13 November 2017 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and amending Decision (CFSP) 2017/1426 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) On 4 August 2017, the Council adopted Decision (CFSP) 2017/1426 (2), updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP (the list). (3) The Council has determined that there are no longer grounds for keeping one entity on the list. (4) The list should therefore be updated accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision (CFSP) 2017/1426 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 November 2017. For the Council The President F. MOGHERINI (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision (CFSP) 2017/1426 of 4 August 2017 updating the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision (CFSP) 2017/154 (OJ L 204, 5.8.2017, p. 95). ANNEX The following entity is deleted from the list set out in the Annex to Decision (CFSP) 2017/1426: II. GROUPS AND ENTITIES 18. Fuerzas armadas revolucionarias de Colombia   FARC  ( Revolutionary Armed Forces of Colombia )..